Citation Nr: 1758945	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  12-14 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for postoperative medial meniscectomy with degenerative joint disease of the left knee.

2.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the right knee.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from February to August 1962.  

This matter came before the Board of Veterans' Appeals (Board) from a February 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2016, the Board decided the Veteran's claims for increased ratings.  The Veteran appealed this decision to the U S Court of Appeals for Veterans Claims (Court), and in February 2017, the matter was vacated and remanded to the Board pursuant to a Joint Motion for Remand.  In May 2017, the Board remanded the matter for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was afforded a VA examination in February 2017.  In April 2017, the Veteran submitted a Disability Benefits Questionnaire (DBQ) that suggested a potential worsening of the knee disabilities.  Unfortunately, as noted in the previous remand, the DBQ includes findings that are inconsistent with both other DBQ findings and the February 2017 VA examination findings, notably that the Veteran had ankylosis of each knee and that the Veteran had reduction of muscle strength in the right knee.  In May 2017, the Board remanded the matter to clarify the nature and severity of the knee disabilities and to ensure compliance with Correia v. McDonald, 28 Vet. App. 158 (2016).  

The record indicates that examination was conducted in September 2017.  However, the examiner was unable to perform range of motion testing due to cellulitis of the Veteran's lower extremities.  The examination record also indicates that the examiner did not perform instability testing, though the Veteran has historically reported instability.  The record does not suggest that the cellulitis is a permanent condition.  Thus, the Board finds the examination should be rescheduled.  

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to obtain all pertinent, outstanding medical records.  

2.  Afford the Veteran a VA examination to determine the current degree of severity of the service-connected knee disabilities.  All studies, tests, and evaluations deemed necessary by the examiner should be performed.  Ensure that the examiner provides all information required for rating purposes.  

The examiner should perform range of motion testing to determine the extent of limitation of motion due to pain on active motion and passive motion and with weight-bearing and without weight-bearing.  
   
The examiner should perform stability testing.  If there is lateral instability or subluxation, the examiner must estimate whether it is slight, moderate, or severe.
   
The examiner should clarify whether either knee has ankylosis.  
   
The examination should include a statement as the effect of the Veteran's service-connected bilateral knee disabilities on the Veteran's occupational functioning and daily activities.  

The VA examiner should provide a complete rationale for any opinions provided.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should be directed to clearly explain why that is so.   

3.  Thereafter, readjudicate the issues on appeal.  If the benefit sought on appeal remains denied, the appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017). 


